Case: 18-1070   Document: 67     Page: 1   Filed: 04/03/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     WILLIAM MICHAEL FREDERICK TAYLOR,
               Plaintiff-Appellant

                            v.

     ANDREI IANCU, UNDER SECRETARY OF
   COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
               Defendant-Appellee
             ______________________

                       2018-1070
                 ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:15-cv-01684-LMB-
 JFA, United States District Judge Leonie M. Brinkema.
                 ______________________

                  Decided: April 3, 2020
                 ______________________

    WILLIAM MICHAEL FREDERICK TAYLOR, Chiddingfold,
 Surrey, United Kingdom, pro se.

     THOMAS W. KRAUSE, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 defendant-appellee. Also represented by JOSEPH MATAL,
 MEREDITH HOPE SCHOENFELD, MAI-TRANG DUC DANG.
Case: 18-1070     Document: 67      Page: 2    Filed: 04/03/2020




 2                                             TAYLOR   v. IANCU



                   ______________________

         Before DYK, CHEN, and STOLL, Circuit Judges.
 PER CURIAM.
      William Michael Frederick Taylor (“Mr. Taylor”) sued
 the Director of the U.S. Patent and Trademark Office (“Pa-
 tent Office”) under 35 U.S.C. § 145, challenging the Patent
 Office’s rejection of U.S. Application Serial No. 11/391,501
 (“the ’501 application”), of which Mr. Taylor is the inven-
 tor. 1 The district court granted summary judgment to the
 Patent Office, concluding that all of the ’501 application’s
 claims are indefinite and lack written description. We af-
 firm on the ground that the ’501 application’s claims lack
 written description.
                         BACKGROUND
     The ’501 application claims priority to United Kingdom
 Patent Application No. GB9310175.6, filed on May 18,
 1993. The specification describes a system called “GPS Ex-
 plorer.” J.A. 277. GPS Explorer “is designed to provide
 information [to a user] on the move,” such as “while driv-
 ing, flying, sailing, riding or walking.” J.A. 277, 278. The
 specification explains that in a “real time version” of GPS
 Explorer:



     1   Mr. Taylor also challenged, in separate cases, the
 Patent Office’s rejection of two of his related applications:
 U.S. Application Serial Nos. 10/425,553 (“the ’553 applica-
 tion”) and 11/807,860 (“the ’860 application”). The district
 court consolidated the three cases, and concluded that each
 of the applications was unpatentable. Mr. Taylor sepa-
 rately appeals the district court’s decision as to the ’553 ap-
 plication (Case No. 18-1048) and as to the ’860 application
 (Case No. 18-1047). Our decisions on those appeals are be-
 ing issued concurrently with this decision.
Case: 18-1070        Document: 67   Page: 3   Filed: 04/03/2020




 TAYLOR   v. IANCU                                           3



    The system selects incoming data relevant to the
    chosen mode of use and location based on GPS cal-
    culated position. Selected data items are stored in
    memory in the device on receipt and then handled
    in the same way as other database data described
    earlier.
    The real time data system could provide the user
    with access to and automatically search a wide
    range of information sources: local weather,
    weather reports for pilots and yachtsmen, sched-
    uled flight delays, details of special events, hotel
    room availability, road conditions, audio guided di-
    versions, financial market updates for example.
 J.A. 286–87 (emphasis added). The specification also de-
 scribes an “audio visual version” of GPS Explorer that in-
 cludes a “Simulation Mode.” J.A. 285–86. In this mode:
    [h]aving arrived at a physical location or identified
    it in pre-view mode, the user may access [a] data-
    base to obtain a computer[-]based simulation of
    some aspect of the location. . . . By walking around
    the physical site, as the GPS data changes so will
    the simulation to illustrate the simulated views
    from the new physical position taking into consid-
    eration the user[’]s orientation, height, direction of
    view, view angle of azimuth and time of day.
 J.A. 286. The independent claims of the ’501 application—
 claims 1 and 35—are directed to storing data based on a
 sensed position, searching that data to select information,
 and presenting a simulation of that information. Claim 1
 recites:
    1. A system for mobile searching of information by
    a portable device comprising:
          an input component providing data re-
          trieval criteria from a user to a computing
          component of the portable device;
Case: 18-1070    Document: 67     Page: 4    Filed: 04/03/2020




 4                                           TAYLOR   v. IANCU



        a position determining component sensing
        a position of the portable device and provid-
        ing the sensed position to the computing
        component of the portable device;
        a receiving component which receives data
        from data transmissions;
        the computing component which selectively
        stores the received data based on the
        sensed position and the computing compo-
        nent is operable to access and search the
        selectively stored data by selecting, from
        the selectively stored data, information
        based on the sensed position and the pro-
        vided data retrieval criteria; and
        a presentation component coupled to the
        computing component presenting to the
        user a simulated representation, as an as-
        pect of the sensed position, of the selected
        information.
 J.A. 72 (emphasis added). Claim 35 recites:
     35. A method of mobile searching of information us-
     ing a portable device, the method comprising:
        receiving data retrieval criteria from a
        user;
        sensing a position of the portable device;
        receiving data from data transmissions;
        selectively storing the received data based
        on the sensed position;
        accessing and searching the selectively
        stored data by selecting, from the selec-
        tively stored data, information on the
        sensed position and the received data re-
        trieval criteria; and
Case: 18-1070        Document: 67   Page: 5   Filed: 04/03/2020




 TAYLOR   v. IANCU                                          5



          presenting to the user on the portable de-
          vice a simulated representation, as an as-
          pect of the sensed position, of the selected
          information.
 J.A. 74 (emphasis added).
     The examiner rejected claims 1 and 35 as obvious in
 light of several prior art references. On appeal, the Patent
 Trial and Appeal Board (“Board”) further rejected the
 claims as lacking written description and as indefinite.
 The Board reversed the examiner’s obviousness rejections,
 reasoning that the claims were too indefinite for the Board
 to “make a proper review of the prior art rejections.” J.A.
 5162. The Board denied Mr. Taylor’s request for rehearing.
     Mr. Taylor then filed a complaint under 35 U.S.C. § 145
 in district court, seeking judgment that the ’501 applica-
 tion’s claims were patentable. J.A. 2. The district court
 granted summary judgment to the Patent Office, conclud-
 ing that “the ’501 [a]pplication is both indefinite and lacks
 written description,” J.A. 54, and denied Mr. Taylor’s mo-
 tion for reconsideration.
     Mr. Taylor appeals. We have jurisdiction to review the
 district court’s decision under 28 U.S.C. § 1295(a)(4)(C).
 We reach only the written description issue.
                           DISCUSSION
     We review the district court’s grant or denial of sum-
 mary judgment de novo. MicroStrategy Inc. v. Bus. Objects,
 S.A., 429 F.3d 1344, 1349 (Fed. Cir. 2005). Under the writ-
 ten description requirement for patentability, the specifi-
 cation “must ‘clearly allow persons of ordinary skill in the
 art to recognize that [the inventor] invented what is
 claimed.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d
1336, 1351 (Fed. Cir. 2010) (en banc) (quoting Vas-Cath
 Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991)) (al-
 teration in original). Written description is a question of
Case: 18-1070     Document: 67      Page: 6     Filed: 04/03/2020




 6                                              TAYLOR   v. IANCU



 fact. Id. (citing Ralston Purina Co. v. Far-Mar-Co, Inc., 772
F.2d 1570, 1575 (Fed. Cir. 1985)).
      We agree with the district court that the specification
 does not provide written description for the pending claims.
 For instance, the claims recite “selectively stor[ing] . . . re-
 ceived data based on the sensed position” and “access[ing]
 and search[ing] the selectively stored data by selecting,
 from the selectively stored data, information on the sensed
 position.” The specification provides examples of data that
 could be retrieved: “local weather, weather reports for pi-
 lots and yachtsmen, scheduled flight delays, details of spe-
 cial events, hotel room availability, road conditions, audio
 guided diversions, [and] financial market updates.” J.A.
 287. But the specification does not explain how the claimed
 “selective[] storing,” “accessing,” and “searching” of this
 data is achieved. The Patent Office’s expert, Dr. Peter
 Dana, testified that, without this explanation, the claims
 lack written description:
     While sorting and searching techniques had been
     well studied and published (For example, Knuth,
     Donald E. 1973. The Art of Computer Program-
     ming, Volume 3: Sorting and Searching. Menlo
     Park: Addison Wesley.), the specification does not
     discuss or describe any approach to large-scale
     sorting and searching required in a complex data-
     base with information that covers the wide variety
     of user needs alluded to.
 Expert Report of Peter Dana, Ph.D., Taylor v. Matal, No.
 1:16-cv-12, ECF No. 81-1, at 14–15. None of Mr. Taylor’s
 experts has testified to the contrary.
     The specification also does not describe the claimed
 combination of two versions of GPS Explorer. Both inde-
 pendent claims (claims 1 and 35) recite two distinct fea-
 tures. The first feature—captured by the claim limitations
 of “selectively stor[ing]” data “based on the sensed
Case: 18-1070        Document: 67   Page: 7    Filed: 04/03/2020




 TAYLOR   v. IANCU                                            7



 position,” and “search[ing] the selectively stored data by se-
 lecting, from the selectively stored data, information based
 on the sensed position”—has to do with retrieving location-
 based information as disclosed for the “real time version”
 of GPS Explorer. J.A. 286–87. The second feature—cap-
 tured by the claim limitation of “presenting to the user on
 the portable device a simulated representation, as an as-
 pect of the sensed position, of the selected information”—
 has to do with the “[s]imulation [m]ode” of GPS Explorer’s
 “audio visual version.” J.A. 285–86.
     For instance, the specification does not describe how
 GPS Explorer would “tak[e] into consideration the user[’]s
 orientation, height, direction of view, view angle of azimuth
 and time of day” to convert the real-time version’s location-
 based “information sources” (e.g., “scheduled flight delays,”
 “details of special events,” or “hotel room availability”) into
 the simulation mode’s “simulated views.” See J.A. 286–87.
 Moreover, some “information sources” described in the
 specification—for example, “audio guided diversions”—
 seem inherently non-visual. And although Mr. Taylor pro-
 vides the testimony of several experts, none of these ex-
 perts testified that a person of ordinary skill would
 recognize the specification to be demonstrating the inven-
 tion of the claimed combination. Accordingly, a person of
 ordinary skill in the art would not understand that the in-
 ventor possessed the subject matter claimed.
     Mr. Taylor’s own experience in attempting to imple-
 ment the invention further supports finding a lack of writ-
 ten description here. Mr. Taylor admitted that in 1993,
 when he filed his initial application, “there was no inter-
 net,” and that once the internet was developed he “at-
 tempt[ed] to play catch-up and move from [his] previous
 conception [of the invention] to [one] having more of an in-
 volvement in the internet.” Deposition of William Michael
 Frederick Taylor (day 2), Taylor v. Matal, No. 16-cv-12,
 ECF No. 51-3, at 11–12. Mr. Taylor also admitted that
Case: 18-1070     Document: 67     Page: 8    Filed: 04/03/2020




 8                                            TAYLOR   v. IANCU



 even after filing his application he was “waiting and wait-
 ing and waiting” for “a suitable platform to become availa-
 ble” to allow him to implement his idea. Id. at 12. Indeed,
 as the district court found, Mr. Taylor’s “first prototype was
 not operational until 1998 and neither that prototype nor
 the 2001 version contained all the features described in the
 specification, much less the claims.” J.A. 65. Mr. Taylor’s
 experience thus shows that the specification did not
 demonstrate possession of the claimed invention but was
 instead “a ‘mere wish or plan’ for obtaining the claimed in-
 vention.” See Novozymes A/S v. DuPont Nutrition Biosci-
 ences APS, 723 F.3d 1336, 1344 (Fed. Cir. 2013) (quoting
 Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d
1559, 1566 (Fed. Cir. 1997)).
     Because no reasonable factfinder could conclude that
 the ’501 application’s claims meet the written description
 requirement, the district court did not err in holding the
 claims unpatentable. We need not reach the district court’s
 decision with respect to indefiniteness.
                         AFFIRMED